DETAILED ACTION
                                  Notice of Pre-AIA  or AIA  Status
        The present application is being examined under the pre-AIA  first to invent provision.
                                 Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                              
                                   Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 missing a period after the phrase “the cold weather operation mode”.  

     
                                  
                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention depends on may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 11-12, 15 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayzak et al (US 7,306,650) in view of Assaf (US 2006/0042295).
In regards to claim 1, Slayzak discloses a liquid desiccant air conditioning system (system 10, Figure 1) operable in a warm weather operation mode (summer, Col. 22, lines 7-11) and/or a cold weather operation mode (winter, Col. 22, lines 7-11) for treating an air stream (stream at discharge 30, Figure 1) entering a building space (building ventilation system, Col. 6, line 52), comprising: 
         a conditioner (conditioner 12, Figure 1) including a plurality of structures (a parallel plates or wicking filter 920, Figure 9) arranged in a substantially parallel orientation (parallel plates; col. 12, lines 27-28; Figure 9), said structures being spaced apart from each other with an air stream gap (gap between parallel plates) between each pair of adjacent structures, each structure having at least one outer surface (flat plates, Cols. 13-14, lines 65-5) facing an air stream gap across which a liquid desiccant (liquid desiccant 40, Figure 1) flows, 
            wherein the air stream flows through the air stream gaps between the structures (Col. 12, lines 41-45, Figure 1) such that the liquid desiccant dehumidifies the air stream (dehumidifying, Col. 5, lines 44-45) in the warm weather operation mode and humidifies the air stream in the cold weather operation mode (summer, Col. 22, lines 7-11), the conditioner (12) further comprising one or more liquid desiccant collectors (sump 924, Figure 9) for collecting the liquid desiccant that has flowed across the outer surfaces of the plurality of structures; 
          a regenerator (regenerator 70, Figure 1) connected to the conditioner (12) for receiving the liquid desiccant (40) used in the conditioner (as can be seen in Fig. 1), treating the liquid desiccant, and returning the liquid desiccant to the conditioner (Fig. 1), wherein the regenerator (70) treats the liquid desiccant (40) by causing the liquid desiccant to desorb water in the warm weather (summer) operation mode (Col. 22, lines 7-11) and to absorb water in the cold weather (winter) operation mode (Col. 22, lines 7-11); 
           a liquid desiccant heat exchanger (interchange heat exchanger 60) connected between the conditioner (12) and the regenerator (70) for transferring heat from the liquid desiccant (40) flowing from the regenerator (70) to the conditioner (12) to the liquid desiccant (40) flowing from the conditioner (12) to the regenerator (70) in the warm weather operation mode (summer), (Col. 22, lines 7-11), and for transferring heat from the liquid desiccant (40) flowing from the conditioner (40) to the regenerator (70) to the liquid desiccant (40) flowing from the regenerator (70) to the conditioner (40) in the cold weather operation mode (winter), (Col. 22, lines 7-11); 
        an apparatus (air intake 18, fan, Col. 6, line 51, Figure 1) for moving the air stream through the conditioner (12), and an apparatus (pump 79 provides flow 66, Figure 1) for circulating the liquid desiccant (40) between the conditioner and regenerator. 
          Slayzak fails to explicitly disclose a heat pump for heating the liquid desiccant flowing from the conditioner to the regenerator and cooling the liquid desiccant flowing from the regenerator to the conditioner in the warm weather operation mode, and for cooling the liquid desiccant flowing from the conditioner to the regenerator and heating the liquid desiccant flowing from the regenerator to the conditioner in the cold weather operation mode.
         Assaf teaches an air conditioning system (2; Fig. 2) a heat pump (heat pump 42, Figure 2) for heating the liquid desiccant (corresponding liquid in tank 18’; Fig. 2) flowing from the conditioner (corresponding to left side heat exchanger 14; Fig. 2) to the regenerator (corresponding to right side heat exchanger 12; Fig. 2) and cooling the liquid desiccant flowing from the regenerator (12) to the conditioner (14) in the warm weather operation mode (summer condition; par. 21), and for cooling (via evaporator 44) the liquid desiccant flowing from the conditioner (12) to the regenerator (14) and heating (via condenser 46) the liquid desiccant flowing from the regenerator (14) to the conditioner (12) in the cold weather operation mode (winter condition; pars. 23-24; Fig. 2); 
          Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Slayzak to include a heat pump for heating the liquid desiccant flowing from the conditioner to the regenerator and cooling the liquid desiccant flowing from the regenerator to the conditioner in the warm weather operation mode, and for cooling the liquid desiccant flowing from the conditioner to the regenerator and heating the liquid desiccant flowing from the regenerator to the conditioner in the cold weather operation mode in view of the teachings of Assaf to provide preconditioning the liquid passing therethrough before propelling the liquid through the heat exchangers (refer to par. 6 of Assaf).
In regards to claim 2, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Slayzak as modified discloses wherein each structure (920; Fig. 9) incudes a sheet of material (conductive plates may be coated with conductive, corrosion-resistant materials or flocking carbon black, wicking surface, Col. 13, lines 46-54) positioned proximate to the at least one outer surface of each structure (positioning of filter 920 and 964, Figure 9) between the liquid desiccant and the air stream, each sheet of material permitting transfer of water vapor between the liquid desiccant and the air stream (arrows flowing in opposite directions in the conditioner 12 and regenerator 70 Figure 1). 
In regards to claim 4, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Assaf teaches further comprising a cold source (evaporator 44 of Assaf is being considered as cold source; Fig. 2) for cooling the heat transfer fluid in the conditioner in the warm weather operation mode (summer), and a heat source (condenser 46 of Assaf is being considered as heat source; Fig. 2) for heating the heat transfer fluid in the conditioner in the cold weather operation mode (winter).  
In regards to claim 5, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Assaf teaches wherein the heat pump (42 of Assaf; Fig. 2) includes heat exchanger coils (condenser 46 and evaporator 44 of Assaf) for directly heating the liquid desiccant in the cold weather operation mode (winter) and directly cooling the liquid desiccant in the warm weather operation mode (summer).  
In regards to claim 7, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Slayzak teaches wherein the plurality of structures (920; Fig. 9) in the conditioner have a substantially vertical orientation (as can be seen in Fig. 9).  
In regards to claim 8, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Slayzak teaches wherein the regenerator (70) includes a plurality of regenerator structures (each of the parallel plates or wicking filter 964, Figure 9) arranged in a substantially parallel orientation (parallel plates), said regenerator structures (964) being spaced apart from each other with an air stream gap between each pair of adjacent regenerator structures (964), each regenerator structure having at least one outer surface (flat plates, Cols. 13-14, lines 65-5) facing an air stream gap across which the liquid desiccant flows, wherein the air stream flows through the air stream gaps between the regenerator structures (964) such that the liquid desiccant humidifies the air stream in the warm weather operation mode (summer, Col. 22, lines 7-11) and dehumidifies the air stream in the cold weather operation mode (winter, Col. 22, lines 7-11).  
In regards to claim 11, Slayzak discloses a method of using a liquid desiccant air conditioning system (system 10, Figure 1) for treating an air stream entering a building space (building ventilation system, Col. 6, line 52), the liquid desiccant air conditioning system (10) including a conditioner (12), and a regenerator (70), wherein the conditioner (12) includes a plurality of structures (a parallel plates or wicking filter 920, Figure 9) arranged in a substantially parallel orientation (parallel plates; col. 12, lines 27-28; Figure 9), said structures being spaced apart from each other with an air stream gap (gap between parallel plates) between each pair of adjacent structures each structure having at least one outer surface (flat plates, Cols. 13-14, lines 65-5) facing an air stream gap, the method comprising:
(a) flowing a liquid desiccant (40) across the outer surface of each structure; 
(b) flowing the air stream to be provided to the building space through the air stream gaps between the structures such that the liquid desiccant dehumidifies (dehumidifying, Col. 5, lines 44-45) the air stream in a warm weather operation mode (summer, Col. 22, lines 7-11) and humidifies the air stream in a cold weather operation mode (winter, Col. 22, lines 7-11); 
(c) collecting (via sump 924, Figure 9) the liquid desiccant that has flowed across the outer surfaces of the plurality of structures (920) and transferring the liquid desiccant to a regenerator (70); 
(d) causing the liquid desiccant to desorb water in the warm weather operation mode (summer), (Col. 22, lines 7-11) and to absorb water in the cold weather operation mode (winter), (Col. 22, lines 7-11) in the regenerator (70); 
(f) transferring heat from the liquid desiccant (40) flowing from the regenerator (70) to the conditioner (12) to the liquid desiccant (40) flowing from the conditioner (12) to the regenerator (70) in the warm weather operation mode (summer), (Col. 22, lines 7-11), and transferring heat from the liquid desiccant flowing from the conditioner to the regenerator to the liquid desiccant flowing from the regenerator to the conditioner in the cold weather operation mode (winter), (Col. 22, lines 7-11) using a liquid desiccant heat exchanger (interchange heat exchanger 60).  
           Slayzak does not explicitly disclose the method step (e) of heating the liquid desiccant flowing from the conditioner to the regenerator and cooling the liquid desiccant flowing from the regenerator to the conditioner in the warm weather operation mode using a heat pump; and cooling the liquid desiccant flowing from the conditioner to the regenerator and heating the liquid desiccant flowing from the regenerator to the conditioner in the cold weather operation mode using the heat pump.
         Assaf teaches a method of air conditioning (2; Fig. 2) by heating the liquid desiccant (liquid in tank 18’) flowing from the conditioner (heat exchanger 14; Fig. 2) to the regenerator (heat exchanger 12; Fig. 2) and cooling (via evaporator 44) the liquid desiccant flowing from the regenerator to the conditioner in the warm weather operation mode (summer condition; par. 21) using a heat pump (heat pump 42, Figure 2); and cooling the liquid desiccant flowing from the conditioner to the regenerator and heating (via condenser 46) the liquid desiccant flowing from the regenerator to the conditioner in the cold weather operation mode (winter condition; pars. 23-24; Fig. 2) using the heat pump (42).
          Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Slayzak to include a heat pump by heating the liquid desiccant flowing from the conditioner to the regenerator and cooling the liquid desiccant flowing from the regenerator to the conditioner in the warm weather operation mode using a heat pump; and cooling the liquid desiccant flowing from the conditioner to the regenerator and heating the liquid desiccant flowing from the regenerator to the conditioner in the cold weather operation mode using the heat pump in view of the teachings of Assaf to provide preconditioning the liquid passing therethrough before propelling the liquid through the heat exchangers (refer to par. 6 of Assaf).
In regards to claim 12, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 11. Further, Slayzak teaches wherein each structure (each of the parallel plates or wicking filter 920, Figure 9) incudes a sheet of material (conductive plates may be coated with conductive, corrosion-resistant materials or flocking carbon black, wicking surface, Col. 13, lines 46-54) positioned proximate to the at least one outer surface of each structure (Fig. 9), each sheet of material permitting transfer of water vapor between the liquid desiccant and the air stream (arrows flowing in opposite directions in the conditioner 12 and regenerator 70 Figure 1), and wherein step (b) comprises flowing the liquid desiccant between the sheet of material and the at least one outer surface of each structure (Fig. 9).  
In regards to claim 15, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 11. Further, Assaf teaches wherein step (e) comprises directly heating (via condenser 46 of Assaf; Fig. 2) the liquid desiccant and directly cooling (via evaporator 44 of Assaf; Fig. 2) the liquid desiccant using heat exchanger coils (44, 46) in the heat pump (heat pump 42 of Assaf; Fig. 2).  
In regards to claim 17, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 11. Further, Slayzak teaches wherein the regenerator (70) includes a plurality of regenerator structures (parallel plates or wicking filter 964, Figure 9) arranged in a substantially parallel orientation (parallel plates), said regenerator structures (964) being spaced apart from each other with an air stream gap between each pair of adjacent regenerator structures, each regenerator structure having at least one outer surface (flat plates, Cols. 13-14, lines 65-5) facing an air stream gap across which the liquid desiccant flows, wherein step (d) comprises flowing the air stream through the air stream gaps between the regenerator structures (964) such that the liquid desiccant humidifies the air stream in the warm weather operation mode (summer), (Col. 22, lines 7-11) and dehumidifies the air stream in the cold weather operation mode (winter), (Col. 22, lines 7-11).  
In regards to claim 18, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 17. Further, Slayzak teaches wherein each regenerator structure (each of the parallel plates or wicking filter 964, Figure 9) incudes a sheet of material (conductive plates may be coated with conductive, corrosion-resistant materials or flocking carbon black, wicking surface, Col. 13, lines 46-54) positioned proximate to the at least one outer surface of each regenerator structure (Fig. 9), each sheet of material permitting transfer of water vapor between the liquid desiccant and the air stream (arrows flowing in opposite directions in the conditioner 12 and regenerator 70 Figure 1), and wherein step (d) comprises flowing the liquid desiccant between the sheet of material and the at least one outer surface of each structure (Fig. 9).  
 
Claims 3, 9 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayzak in view of Assaf and in further view of Bhatti et al (US 2010/0000247) 
In regards to claim 3, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1, Further, Assaf teaches wherein the heat pump (heat pump 42 of Assaf; Fig. 9) heats or cools the liquid desiccant by heating or cooling the heat transfer fluid (via condenser 44 and evaporator 46 of Assaf; Fig. 9), but fail to explicitly teach wherein each of the plurality of structures further includes a passage therein through which a heat transfer fluid flows. 
However, Bhatti teaches wherein each of the plurality of structures further includes a passage (wet channels 39, Figure 2) therein through which a heat transfer fluid flows (paragraph 0023). 
           Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Slayzak such that each of the plurality of structures further includes a passage therein through which a heat transfer fluid flows in view of the teachings of Bhatti to provide blended dry and moist air streams to provide the required temperature and humidity in winter time for comfort heating in the conditioned space (par. 30 of Bhatti). 
In regards to claim 9, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 8. Further, Slayzak teaches wherein each regenerator structure (964; Figure 9) incudes a sheet of material (wicking surface, Col. 12, lines 37- 40, and lines 61-65) positioned proximate to the at least one outer surface of each regenerator structure (positioning of filter 964, Figure 9) between the liquid desiccant  and the air stream, each sheet of material permitting transfer of water vapor between the liquid desiccant and the air stream (arrows flowing in opposite directions in the conditioner 12 and regenerator 70 Figure 1), the regenerator further comprising one or more liquid desiccant collectors (sump 968, Figure 9) for collecting liquid desiccant that has flowed across the outer surfaces of the plurality of regenerator structures (968), but fails to explicitly teach wherein each of the plurality of regenerator structures includes a passage therein through which a heat transfer fluid flows.
           However, Bhatti teaches wherein each of the plurality of regenerator structures g includes a passage a passage (wet channels 39, Figure 2) therein through which a heat transfer fluid flows (paragraph 0023). 
            Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Slayzak such that each of the plurality of regenerator structures includes a passage therein through which a heat transfer fluid flows in view of the teachings of Bhatti to provide blended dry and moist air streams to provide the required temperature and humidity in winter time for comfort heating in the conditioned space (par. 30 of Bhatti). 
In regards to claim 13, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 11, but fail to explicitly teach wherein further comprising flowing a heat transfer fluid through a passage in each of the plurality of structures.
           However, Bhatti teaches wherein further comprising flowing a heat transfer fluid through a passage (wet channels 39, Figure 2) in each of the plurality of structures (paragraph 0023). 
            Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Slayzak to include a passage, and the method further comprising flowing the heat transfer fluid through the passage in each of the plurality of structures in view of the teachings of Bhatti to provide blended dry and moist air streams to provide the required temperature and humidity in winter time for comfort heating in the conditioned space (par. 30 of Bhatti). 
In regards to claim 14, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 13. Further, Assaf teaches further comprising cooling (via evaporator 44 of Assaf; Fig. 2) the heat transfer fluid in the conditioner in the warm weather operation mode (summer), and heating (via condenser 46 of Assaf; Fig. 2) the heat transfer fluid in the conditioner in the cold weather operation mode (winter).  

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayzak et al. (US 7,306,650) in view of Assaf and further in view of Assaf (US 2004/0168462). 
In regards to claim 6, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach further comprising an evaporative chiller connected to the conditioner for receiving at least a portion of the dehumidified air stream exiting the conditioner in the warm weather operation mode, and wherein the evaporative chiller is configured to cause the portion of the dehumidified air stream to absorb water from a water source and thereby cool a heat transfer fluid provided to the conditioner to cool the air stream in the conditioner.  
           However, Assaf 462’ teaches an air treatment unit (air/water cooling tower 6, Figure 1) further comprising an evaporative chiller (evaporative media of cooling brine, Pars. 14 and 16) connected to the conditioner (brine/air heat exchanger 8, Figure 1, heat exchanger 8 corresponds to conditioner 12 in Figure 1 of Slayzak) for receiving at least a portion of the dehumidified air stream exiting the conditioner (conduits 12 and 14, openable closures 58 and 60, Figure 1) in the warm weather operation mode, and wherein the evaporative chiller is configured to cause the portion of the dehumidified air stream to absorb water from a water source (reservoirs 40, Figure 1) and thereby cool a heat transfer fluid (Par. 16) provided to the conditioner to cool the air stream in the conditioner.  
           Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Slayzak to include an evaporative chiller connected to the conditioner for receiving at least a portion of the dehumidified air stream exiting the conditioner in the warm weather operation mode, and wherein the evaporative chiller is configured to cause the portion of the dehumidified air stream to absorb water from a water source and thereby cool a heat transfer fluid provided to the conditioner to cool the air stream in the conditioner in view of the teachings of Assaf 462’ to provide an improved air conditioning system in tropical or humid climates (par. 3 of Assaf 462’). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayzak in view of Assaf and in further view of Groten et al (US 5,661,983). 
In regards to claim 16, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 11, but fails to explicitly teach further comprising diverting at least a portion of the dehumidified air stream exiting the conditioner in the warm weather operation mode and causing the portion of the dehumidified air stream to absorb water from a water source and thereby cool a heat transfer fluid provided to the conditioner to cool the air stream in the conditioner.  
           However, Groten teaches further comprising diverting (via dampers 58, 60, 62, 64, Figure 4) at least a portion of the dehumidified air stream exiting the conditioner (bed 20 to humidifier 28, Figure 3) in the warm weather operation mode and causing the portion of the dehumidified air stream to absorb water from a water source (water from pan) and thereby cool a heat transfer fluid provided to the conditioner to cool the air stream in the conditioner.  
            Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Slayzak to include varying the amount of the dehumidified air stream diverted from the conditioner to regulate the temperature of the air stream entering the building space in view of the teachings of Groten to achieve optimal flow patterns through the air conditioning system (col.5, lines 14-15 of Groten). 

Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayzak in view of Assaf and in further view of Steinberg (US 4,429,545).
In regards to claim 10, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 1, fails to explicitly teach further comprising a tank for storing the liquid desiccant, wherein the liquid desiccant varies in concentration along the height of the tank, and a drain for drawing the liquid desiccant from the tank at different selected heights of the tank in order to obtain liquid desiccant having a desired concentration for use in the conditioner.  
        Steinberg teaching a heating system (Fig. 19) further comprising a tank (accumulator 322, Figure 19 of Steinberg) further comprising a tank (accumulator 322, Figure 19) for storing the liquid desiccant, wherein the liquid desiccant varies in concentration along the height of the tank (optimize mixture, Col. 14, lines 61-65), and a drain (pump 330, Figure 19) for drawing the liquid desiccant from the tank (322) at different selected heights of the tank (322) in order to obtain liquid desiccant having a desired concentration (mixtures, Col.14, lines 53-65 of Steinberg) for use in the conditioner.  
          Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Slayzak such that to further comprising a tank for storing the liquid desiccant, wherein the liquid desiccant varies in concentration along the height of the tank, and a drain for drawing the liquid desiccant from the tank at different selected heights of the tank in order to obtain liquid desiccant having a desired concentration for use in the conditioner in view of the teachings of Steinberg utilized heat exchangers are low in efficiency as a result of which much of the heat is not converted to useful purposes and is rather wasted (col.2, lines 11-14).
In regards to claim 19, Slayzak as modified meets the claim limitations as set forth above in the rejection of claim 11, but fails to explicitly teach further comprising storing the liquid desiccant in a tank, wherein the liquid desiccant varies in concentration along the height of the tank, and drawing the liquid desiccant from the tank at a given selected height of the tank in order to obtain liquid desiccant having a desired concentration for use in the conditioner.  
         Steinberg teaching a method of heating (Fig. 19) further comprising storing the liquid desiccant in a tank (accumulator 322, Figure 19 of Steinberg), wherein the liquid desiccant varies in concentration along the height of the tank (optimize mixture, Col. 14, lines 61-65), and drawing (via pump 330, Figure 19) the liquid desiccant from the tank (332) at a given selected height of the tank in order to obtain liquid desiccant having a desired concentration (mixtures, Col.14, lines 53-65 of Steinberg) for use in the conditioner.  
          Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of Slayzak such that to further comprising storing the liquid desiccant in a tank, wherein the liquid desiccant varies in concentration along the height of the tank, and drawing the liquid desiccant from the tank at a given selected height of the tank in order to obtain liquid desiccant having a desired concentration for use in the conditioner in view of the teachings of Steinberg utilized heat exchangers are low in efficiency as a result of which much of the heat is not converted to useful purposes and is rather wasted (col.2, lines 11-14).
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571 -272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

 /M.T/ Examiner, Art Unit 3763         

/CASSEY D BAUER/Primary Examiner, Art Unit 3763